     Case 2:19-cv-01916-JAM-CKD Document 29 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GORDON KING, et al.,                               No. 2:19-cv-01916 JAM CKD
12                       Plaintiffs,
13            v.                                         ORDER
14    PORTFOLIO PRESERVATION, LLC, et
      al.,
15
                         Defendants.
16

17
            This matter was referred to a United States Magistrate Judge pursuant to Local Rule
18
     302(c)(19). On February 22, 2021, the magistrate judge filed findings and recommendations
19
     herein which contained notice that any objections to the findings and recommendations were to
20
     be filed within fourteen days. (ECF No. 25.) That time period has passed and no party has filed
21
     objections. Plaintiff has filed a response to the magistrate judge’s order to explain the status of
22
     defendant Aegis and how plaintiff wishes to proceed. (ECF No. 27.)
23
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
24
     court has conducted a review of this matter. The court finds the findings and recommendations to
25
     be supported by the record and by proper analysis.
26
     ////
27
     ////
28
                                                        1
     Case 2:19-cv-01916-JAM-CKD Document 29 Filed 04/27/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The Findings and Recommendations filed February 22, 2021, are adopted in full;
 3         2. Plaintiff Donna Rae King’s Motion for Default Judgment (ECF No. 23) is Granted;
 4         3. The Clerk shall enter judgment in plaintiff’s favor and against defendant Charles;
 5         4. Plaintiff is awarded damages in the amount of $2,121,675.05;
 6         5. Plaintiff is awarded attorneys’ fees and costs in the amount of $11,063.05;
 7         6. Since there are no remaining served or appearing defendants, the June 11, 2021 trial
 8            date and related pre-trial deadlines are vacated;
 9         7. Good cause shown, plaintiff’s request to serve defendants Portfolio Preservation, LLC,
10            dba Aegis Shield and Aegis American Risk Management Group, LLC, by hand to the
11            California Secretary of State pursuant to California Corporations Code section
12            17701.16(c) (ECF No. 27) is Granted; and
13         8. Good cause shown, the prohibition in the court’s December 23, 2019 scheduling order
14            on further service of defendants without leave of court (ECF No. 10) is lifted as to
15            defendants Portfolio Preservation, LLC, dba Aegis Shield and Aegis American Risk
16            Management Group, LLC.
17

18
     DATED: April 26, 2021                         /s/ John A. Mendez
19
                                                   THE HONORABLE JOHN A. MENDEZ
20                                                 UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28
                                                     2
